Name: Council Decision (EU) 2015/947 of 15 June 2015 appointing two Portuguese members and one Portuguese alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service
 Date Published: 2015-06-19

 19.6.2015 EN Official Journal of the European Union L 154/14 COUNCIL DECISION (EU) 2015/947 of 15 June 2015 appointing two Portuguese members and one Portuguese alternate member of the Committee of the Regions THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal of the Portuguese government, Whereas: (1) On 26 January and on 5 February 2015, the Council adopted Decisions (EU) 2015/116 (1) and (EU) 2015/190 (2) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020. (2) Two members' seats on the Committee of the Regions have become vacant following the end of the terms of office of Mr Alberto JoÃ £o CARDOSO GONÃ ALVES JARDIM and Mr AntÃ ³nio LuÃ ­s DOS SANTOS DA COSTA. (3) One alternate member's seat has become vacant following the end of the term of office of Mr JoÃ £o CUNHA E SILVA, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2020: (a) as members:  Mr Miguel Filipe MACHADO DE ALBUQUERQUE, Presidente do Governo Regional da Madeira,  Mr Fernando MEDINA, Presidente da CÃ ¢mara Municipal de Lisboa; and (b) as alternate member:  Mr MÃ ¡rio SÃ ©rgio Quaresma GONÃ ALVES MARQUES, SecretÃ ¡rio Regional dos Assuntos Parlamentares e Europeus da Madeira. Article 2 This Decision shall enter into force on the day of its adoption. Done at Luxembourg, 15 June 2015. For the Council The President K. GERHARDS (1) OJ L 20, 27.1.2015, p. 42. (2) OJ L 31, 7.2.2015, p. 25.